t c memo united_states tax_court william m hezel petitioner v commissioner of internal revenue respondent docket nos filed date william m hezel pro_se peter reilly and lloyd e mueller for respondent memorandum opinion dawson judge these cases were assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue and rule references are to the tax_court rules_of_practice continued and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge armen special_trial_judge these cases are before the court on respondent's motions to dismiss for lack of jurisdiction and petitioner's motions to restrain assessment levy lien and collection as supplemented the principal issue for decision is whether the court has jurisdiction over the petitions filed in these cases background on date respondent issued a notice_of_deficiency to petitioner in which respondent determined deficiencies in and additions to petitioner's federal income taxes as follows additions to tax_year deficiency sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number also on date respondent issued a separate notice_of_deficiency to petitioner in which respondent determined a deficiency in petitioner's federal_income_tax for in the amount of dollar_figure and additions to tax under sec_6651 and sec_6654 in the amounts of dollar_figure and dollar_figure respectively both notices of deficiency were addressed to petitioner pincite knight continued and procedure arnold rd memphis tennessee the knight arnold rd address by letter dated date petitioner mailed the notices of deficiency back to respondent marked refusal for cause without dishonor u c c petitioner's date letter to which an affidavit and declaration of truth was appended contained various tax_protester arguments on date petitioner filed two separate petitions with the court contesting the determinations made by respondent in the above-described notices of deficiency the petitions arrived at the court in an envelope bearing a u s postal service postmark date of date petitioner indicated on each of the petitions that his address was the knight arnold rd address on date petitioner filed a motion to restrain assessment levy lien and collection in each docket attached to petitioner's motions are copies of a notice_of_levy and a notice_of_federal_tax_lien these documents indicate that respondent is attempting to collect the deficiencies and the additions to tax that she determined are owing from petitioner for the taxable years through petitioner contends that respondent's collection efforts are improper because petitioner filed petitions with the court contesting respondent's determinations for the taxable years through on date petitioner supplemented his motions on date respondent filed a motion to dismiss for lack of jurisdiction in each docket in her motions respondent asserts that the court lacks jurisdiction because of petitioner's failure_to_file his petitions within the 90-day period prescribed in sec_6213 in responses filed to petitioner's motions to restrain assessment and collection respondent contends that the court lacks jurisdiction to grant such relief in these cases in a statement filed date petitioner contends that the notices of deficiency that were mailed to him on date are null and void because respondent did not respond to his letter dated date discussion this court's jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 90_tc_142 sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail it is sufficient for jurisdictional purposes if the commissioner mails the notice_of_deficiency to the taxpayer at the taxpayer's last_known_address sec_6212 81_tc_42 the taxpayer in turn ha sec_90 days or days if the notice is addressed to a person outside of the united_states from the date that the notice_of_deficiency is mailed to file a petition in this court for a redetermination of the deficiency sec_6213 there is no dispute that respondent mailed the notices of deficiency to petitioner at his last_known_address on date further petitioner admits that he received the notices of deficiency and in early date returned them to respondent marked refusal for cause without dishonor u c c petitioner did not file his petitions for redetermination with the court until date--some months after the notices of deficiency were mailed thus it is evident that petitioner did not timely file his petitions for redetermination consequently we will dismiss these cases for lack of jurisdiction on the ground that petitioner failed to file his petitions within the 90-day time period prescribed in sec_6213 although petitioner cannot pursue his case in this court he is not without a remedy in short petitioner may pay the tax file a claim_for_refund with the internal_revenue_service and if the claim is denied sue for a refund in the federal district_court or the u s court of federal claims see 55_tc_138 as a final matter we turn to petitioner's motions to restrain assessment and collection sec_6213 provides that the tax_court may enjoin assessment or collection if the commissioner is attempting to assess or collect amounts that have been placed in dispute in a timely-filed petition for redetermination 99_tc_466 96_tc_707 the record reflects that the amounts that respondent has assessed and is attempting to collect relate to petitioner's tax_liability for as a consequence of our holding that we lack jurisdiction over those years it follows that we lack jurisdiction to enjoin assessment and collection powell v commissioner supra accordingly we will deny petitioner's motions for lack of jurisdiction to reflect the foregoing appropirate orders granting respondent's motions denying petitioner's motions and dismissing these cases for lack of jurisdiction will be entered
